DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 14, 16-17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074).
Huang teaches a leaning vehicle (Fig. 1) turning in a leaning posture comprising: a leaning frame structure 10 that, with respect to a left-right direction of the leaning vehicle, leans left during a left turn, and leans right during a right turn, (-vehicle considered capable to turn with leaning inputs) and is made of a material containing fiber-reinforced resin (Col. 2, Lines 17-18); and a leaning frame structure damage notification unit (Col. 2, Lines 20-24) that, when the leaning frame structure receives an impact caused by a fall of the leaning vehicle in a left direction or a right direction (-vehicle considered susceptible to fall damage), and only in either one of a case where the impact causes damage to an outer surface of the leaning frame structure, thereby causing damage to a non-visible part of the leaning frame structure (Col. 2, Lines 8 – 32), or a case where the impact causes damage to a non-visible part of the leaning frame structure without damage caused to the outer surface of the leaning frame structure, makes a notification of the damage (Col. 2, Lines 8 – 32); wherein the leaning frame structure damage notification unit has a leaning frame structure damage detection unit that (- reflectometry considered capable in notifying and detecting damage through testing-), when the damage is caused to the non-visible part of the leaning frame structure, electrically detects the damage (-reflectometer considered electrical component to detect damage-); the leaning frame structure damage detection unit detects the damage that has been caused to the non-visible part between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1 – frame considered three dimensional and capable in determining damage between two points); the leaning frame structure damage detection unit includes: a fiber optic cable (Fig. 2) that has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin (Col. 2, Lines 17-28), and is provided to the leaning frame structure (Fig. 2); and 3Application No.: 16/428,043Docket No.: PATR-118CIPa leaning frame structure damage detection control unit (-reflectometry) that detects a break in the fiber optic cable between two points in the leaning frame structure as viewed in the left-right direction. (Fig. 1 – frame considered three dimensional and capable in determining damage between two points); the detection unit indirectly detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part without damaging a part in a visible range. (-reflectometry considered to indirectly detect internal frame damage in conjunction with fiber optics); wherein the fiber-reinforced resin is carbon-fiber-reinforced resin made by reinforcing resin with carbon fibers. (Col. 1, Lines 28-33)
Huang does not explicitly teach a condition in which the vehicle would be under circumstances of external fall damage. Huang does not explicitly teach a fiber optic cable with a lower tensile strength than that of the material. Huang does teach an optical fiber comprising a predetermined diameter which is considered as essential to determining the tensile strength of a material (Stress = Force/Cross-Sectional Area). Huang also teaches that any internal damage will be displayed independent of external damage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the diameter of an optical cable to break at an applied stress before that of the matrix structure, and to have the vehicle of Huang display signs of internal damage even if there is no external damage. Also see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). In particular, the structure of Huang is capable of displaying internal damage even if there is no external damage. 

Claims 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 7574074) as applied to claim 14 above, and further in view of Matsushima (JP 2015186979).
Claim 15;
Huang teaches the detection unit that electrically detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure. (- via reflectometry) Huang does not teach a detection unit that directly detects impact.
Matsushima teaches the detection unit directly detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure. The leaning frame structure damage notification unit (Fig 7, Item 72 –film recess) includes a detection unit (Fig. 6, Item 73 – film) that directly (-stress applied to frame is directly imparted to stress notification film that changes color), detects the impact that is received by the leaning frame structure and causes the damage to the non-visible part of the leaning frame structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the detection method of Matsushima in place of the unit of Huang to allow for quick visual recognition of stress applied to a frame. (Matsushima, ¶0015)  	
Claim 21; 
Huang teaches the fiber-reinforced resin is carbon-fiber-reinforced resin made by reinforcing resin with carbon fibers. (Col. 1, Lines 28-33)

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive.
In regard to Claim 1; 
Regarding the applicant’s argument that Huang fails to teach detecting damage to a non-visible part of the leaning frame structure by a break in the fiber optic cable. Although Huang does not explicitly teach a fiber optic cable with a lower tensile strength than that of the material, Huang does teach an optical fiber comprising a predetermined diameter which is considered as essential to determining the tensile strength of a material (Stress = Force/Cross-Sectional Area). It would have been obvious to one of ordinary skill to optimize the diameter of an optical cable to break at an applied stress before that of the matrix structure. Further in the applicant’s remarks (03/23/2022), on page 3, it is stated “…the technique Huang is premised… pulsed light irradiated on the optical fiber is reflected back and returned, and as such, is not directed to the configuration for making a notification of cracks or the like in the leaning frame structure by detecting a break in the optical fiber.” The examiner contends that breakage of a fiber optic cable would provide for a lack of current/signal/data and therefore indicate some form of damage within the vehicle. As an example, a pencil when bent may break the graphite core before that of the wood casing.
Regarding the applicant’s argument that Huang in view of Masao fails to teach detecting damage to a non-visible part of the leaning frame structure by a break in an electric wire. Applicant states, “… could not arrive at the configuration for detecting damage in a non-visible part of the leaning frame structure by a break in the optical fiber or the metal wire, even if the electric wire that has a tensile strength lower than a tensile strength of resin in the fiber-reinforced resin as disclosed in Masao is applied to the configuration of Huang.” In a similar manner to a fiber optic cable as discussed above, breakage of a wire would provide for a lack of current/signal/data and therefore indicate some form of damage within the vehicle.  The prior art as presented is considered capable in determining a signal, and that a condition of breakage does not differentiate its structural capacity.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Masao as applied to the configuration of Huang (Remarks 03/23/2022, Page 4, ¶2), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding the applicant’s argument that Gerundt does not teach detecting damage caused to a non-visible part based on temporal change in propagation response of vibrations between two points in the leaning frame structure. The applicant concedes “…That is, the technique disclosed in Gerundt is to calculate in real time the stress occurring in the component when the component is vibrating…”. The examiner would like to enumerate that vibrations between two points is not defined, and that the teachings of Gerundt provide for the structure to determine damage as a result of stress. Therefore, it is considered that the applicant deems the teachings of Gerundt to be substantially congruent to the traversed elements. Two points could be within the same component (-as indicated-) and experiencing the same vibrational stress characteristics. 
Regarding the applicant’s argument that Matsushima a system only capable of stress detection for a frame surface and not damage detection to an inner portion. It considered that the elements of Matsushima provide for the structure to determine damage as a result of stress. Therefore, although the stress detection film is located on a surface of a frame portion, sufficiently applied stress would be capable in creating damage that could be monitored by surface mounted instrumentation.
The applicant is encouraged to explore further definition of the arrangement of the claimed damage instrumentation with respect to the vehicle, which may overcome the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A.H./Examiner, Art Unit 3611                 

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611